EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 33-20964, No. 33-24364, No. 33-41604, No. 33-52473, No. 33-54402, No. 33-54404, No. 333-94945, No. 333-37823, No. 333-37831, No. 333-166577 and No. 333-166594 on Forms S-8, in Post-Effective Amendment No. 1 to Registration Statement No. 33-25581 on Form S-8 and in Registration Statements No. 333-104559, No. 333-121506, No. 333-122342, No. 333-122448, No. 333-124298, No. 333-127969, No. 333-134908, No. 333-138336, No. 333-142418 and No. 333-155993 on Forms S-3 of our reports dated March 1, 2011, relating to the consolidated financial statements and financial statement schedules of Weingarten Realty Investors, (the “Company”) and the effectiveness of Weingarten Realty Investors' internal control over financial reporting, appearing in this Annual Report on Form 10-K of Weingarten Realty Investors for the year ended December 31, 2010. /s/Deloitte & Touche LLP Houston, Texas March 1, 2011
